Order filed February 27, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00064-CV
                                   ____________

                   MONICA FLORES JOHNSON, Appellant

                                         V.

                           DAVIS HARDEN, Appellee


                   On Appeal from the 250th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-FM-17-000798

                                    ORDER

      The notice of appeal in this case was filed December 20, 2017. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before March 14, 2018. See Tex. R. App. P. 5. If appellant fails
to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                    PER CURIAM